IN THE SUPREME COURT OF THE STATE OF NEVADA


AMMAR ASIM FARUQ HARRIS, A/K/A                         No. 84676
AMMAR ASIMFARUQ HARRIS,
                  Appellant,
              vs.
                                                           FILE
THE STATE OF NEVADA,
                  Respondent.


                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court minute "Order
denying Ex Parte Motion For Order to Represent Self and Motion to
Withdraw Counsel entered in this action on April 27th, 2022." Eighth
Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
            Because no statute or court rule provides for an appeal from the
aforementioned order, this court lacks jurisdiction to consider this appeal.
Castillo u. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining
that court has jurisdiction only when statute or court rule provides for
appeal). Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                  ,J

             4.




Cadish




                                                           2.2-167141
                    cc:   Hon. Kathleen E. Delaney, District Judge
                          Ammar Asirn Farug Harris
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OP
    NEVADA


( 0) I947A 4104.,